Case 3:19-cv-02340-JLS-RBB Document 11-1 Filed 03/04/20 PageID.311 Page 1 of 2



   1   Christopher D. Moon, SBN 246622
       chris@moonlawapc.com
   2
       Kevin O. Moon, SBN 246792
   3   kevin@moonlawapc.com
   4   MOON LAW APC
       600 West Broadway, Suite 700
   5   San Diego, California 92101
   6   Telephone: (619) 915-9432
       Facsimile: (650) 618-0478
   7
   8   Attorneys for Plaintiff

   9
  10                        UNITED STATES DISTRICT COURT
  11                     SOUTHERN DISTRICT OF CALIFORNIA
  12
  13   LINDSAY PENHALL, on behalf of               Case No.: 19-cv-2340-JLS-RBB
       herself and a class of all others similarly
  14
       situated,                                   DECLARATION OF
  15                       Plaintiff,              CHRISTOPHER D. MOON IN
                                                   SUPPORT OF PLAINTIFF’S
  16
                       v.                          OPPOSITION TO DEFENDANT’S
  17                                               MOTION TO DISMISS UNDER
       YOUNG LIVING ESSENTIAL OILS,                RULE 12(b)(3) OR TRANSFER
  18
       LC,                                         UNDER § 1404(a)
  19                       Defendant.
                                                   Date:       March 19, 2020
  20
                                                   Time:       1:30 p.m.
  21                                               Place:      Courtroom 4D
                                                   Judge:      Hon. Janis L. Sammartino
  22
  23
  24
  25         I, Christopher D. Moon, do declare and state as follows:
  26         1.     I am an attorney at law licensed to practice before all federal courts in
  27   the State of California, and I am an attorney at Moon Law APC, counsel of record
  28   for Plaintiff Lindsay Penhall. I have personal knowledge of the facts set forth in

                                                -1-
                            DECLARATION OF CHRISTOPHER D. MOON
Case 3:19-cv-02340-JLS-RBB Document 11-1 Filed 03/04/20 PageID.312 Page 2 of 2



   1   this declaration and if called to testify would competently testify thereto.
   2         2.     Based upon my research and investigation, “Royal Crown Diamond”
   3   is the highest rank a distributor can achieve at Young Living. In addition to other
   4   biographical information, Defendant lists the names and locations of its Royal
   5   Crown           Diamond            Members            on          its          website:
   6   https://www.youngliving.com/en_US/opportunity                  /recognition/diamond-
   7   leaders/royal. According to Defendant’s website, a significant number of Royal
   8   Crown Diamond Members reside in California, while no Royal Crown Diamond
   9   Members reside in Utah. Id.
  10         3.     According to U.S. Census data, approximately 12% of the United
  11   States population lives in California, and approximately 1% of the United States
  12   population lives in the Utah. See https://www.census.gov/quickfacts/fact/map/US;
  13   see also https://en.wikipedia.org/wiki/List_of_states_and_territories_of_the
  14   _United_States_by_population.
  15
  16         I declare under penalty of perjury under the laws of the United States of
  17   America that the foregoing is true and correct. Executed March 4, 2020 in San
  18   Diego County, California.
  19
                                                            /s/Christopher D. Moon
  20
                                                            CHRISTOPHER D. MOON
  21
  22
  23
  24
  25
  26
  27
  28

                                                 -2-
                            DECLARATION OF CHRISTOPHER D. MOON
